Citation Nr: 0816660	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-12 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.


FINDINGS OF FACT

1.  The veteran served in Vietnam, and his principal duties 
included detective clerk, battery clerk and operations and 
intelligence specialist.

2.  The veteran did not engage in combat with the enemy.

3.  There is no corroboration or verification of the 
occurrence of the veteran's claimed in-service stressors.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2004 letter, issued prior to the 
rating decision on appeal, and in an April 2005 letter, the 
RO advised the veteran what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The veteran 
was advised of the evidence needed to establish a disability 
rating and effective date in a March 2006 letter.  The case 
was last readjudicated in December 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment and personnel records, private and VA medical 
records, statements from an employer and the veteran's 
spouse, a response from U. S. Army and Joint Services Records 
Research Center (JSRRC), Internet information, and his 
testimony at a hearing before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at a hearing, 
submitting lay statements and advising the VA of medical 
records.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The evidence supporting the veteran's claim includes his 
statements and some medical records.  The Board observes that 
the veteran has described a number of stressors.  The veteran 
states that he was a clerk for the Criminal Investigation 
Division and that he accompanied the CID officer to a site 
where a pregnant Vietnamese woman had thrown herself in front 
of a tank.  He asserts the scene was gruesome and the smell 
horrible.  Another incident involved a staff sergeant (whose 
name he could not recall) who had been picked up and was 
being returned to the base.  Since the sergeant did not want 
people back home to know about the incident, he put a shotgun 
in his mouth and pulled the trigger.  The veteran claims that 
the investigator took him to look at the jeep and that it was 
covered in blood and brain residue.  He related another 
incident in which he was typing up a report and it involved a 
friend of his.  He tried, but was unable to see his friend, 
and he later learned that the friend had a nervous breakdown.  

During the hearing before the undersigned, the veteran 
described how he learned that his friend, R.J., had been 
killed in a helicopter crash.  A casualty record reveals that 
R.J. died on January [redacted], 1969 in a helicopter crash in 
Vietnam.  He also related to having been subjected to rocket 
or mortar attacks.  

Records from a Vet Center disclose that the veteran was seen 
in February 2004.  It was noted that the veteran presented 
with problems sleeping and irritability.  The veteran 
endorsed rage, alienation, nightmares, guilt and amnesia.  He 
was assessed as having PTSD.  

The veteran was seen by a private psychologist in January 
2005.  He described the stressors summarized above.  
Following psychological testing, the pertinent diagnosis was 
PTSD, secondary to exposure to war.  The examiner stated that 
the veteran's self-report included exposure to incidents in 
Vietnam that could have been traumatic for someone who had 
great difficulty in dealing with contradictory information 
and coping with unexpected events and changes in routine.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical evidence.  
Initially, the Board points out that the service treatment 
records are negative for complaints or findings pertaining to 
PTSD.  A psychiatric evaluation on the separation examination 
in November 1968 was normal, and the veteran denied frequent 
trouble sleeping, nightmares, depression or excessive worry 
and nervous trouble.

A response from the U.S. Army and Joint Services Records 
Research Center (JSRRC) indicated that no attacks during the 
period reported by the veteran could be verified on Qui Nhon.  

The record establishes that the stressors alleged by the 
veteran are either unverifiable (either by their very nature, 
or the veteran's failure to provide sufficient information to 
document the stressor) or were not verified by the JSRRC.  In 
this regard, the JSRRC noted that there were no mortar or 
rocket attacks on Qui Nhon during the relevant time period.  
With respect to the stressor involving R.J., the Board notes 
that the friend died after the veteran had been discharged 
from service.  The Board finds, therefore, that the veteran's 
contentions as to his in-service stressors are not credible.  

The Board concedes that PTSD has been assessed by private 
medical providers.  While a medical provider may determine if 
a stressor is sufficient to result in PTSD, this can occur 
only after it has been established by adjudicatory personnel 
that that the stressor in fact exists.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996) (an opinion by a medical 
health professional based on post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor).  

The Board notes that a VA examination has not been scheduled 
on this issue.  However, in the absence of a psychiatric 
disorder in service, or credible evidence of an in-service 
event, a VA examination is not warranted.  38 C.F.R. 
§ 3.159(c)(4).

In sum, there is no evidence of PTSD in service and no 
credible evidence to support the existence of his claimed in-
service stressors.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.


ORDER

Service connection for PTSD is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


